                  Case 20-10343-LSS         Doc 1975-1      Filed 01/22/21      Page 1 of 97




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


    In re:                                      Chapter 11
                                                Case No. 20-10343 (LSS)
    BOY SCOUTS OF AMERICA AND                   Jointly Administered
    DELAWARE BSA, LLC, 1
                                                Hearing Date: Feb. 17, 2021 at 10:00 a.m. (ET)
                                                Objection Deadline: Feb. 5, 2021 at 4:00 p.m. (ET)
                                 Debtors.


                  DECLARATION OF ANDREW KIRSCHENBAUM IN SUPPORT OF
                     CENTURY’S MOTION FOR AN ORDER AUTHORIZING
                    RULE 2004 DISCOVERY OF CERTAIN PROOFS OF CLAIM

             I, Andrew Kirschenbaum, pursuant to 28 U.S.C. § 1746(2), under penalty of perjury,

hereby declare as follows:

             1.     I am an associate at the firm O’Melveny & Myers LLP, Counsel for Century

Indemnity Company, as successor to CCI Insurance Company, as successor to Insurance

Company of North America and Indemnity Insurance Company of North America, Westchester

Fire Insurance Company, and Westchester Surplus Lines Insurance Company. I submit this

declaration based on my personal knowledge of the proceedings in In re Boy Scouts of America

and Delaware BSA, LCC, and review of the documents and media described below.

             2.     Attached as Exhibit 1 is a true and correct copy of a page titled “Boy Scouts

Litigation: Notice of Intent to File Claim Form on Your Behalf” from the Junell & Associates,

PLLC website, available at http://www.junell-law.com/boy-scout-sexual-abuse/claim-form-

notice/ (last accessed January 14, 2021).



1
      The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal tax
      identification number, are as follows: Boy Scouts of America (“BSA”) (6300) and Delaware Boy
      Scouts, LLC (4311). The Debtors’ mailing address is 1325 West Walnut Lane, Irving, Texas 75038.


                                                      1
              Case 20-10343-LSS       Doc 1975-1      Filed 01/22/21    Page 2 of 97




         3.     Attached as Exhibit 2 is a true and correct copy of a page titled “Verus LLC to

Provide Expert Related Services in the Proof of Claim Process in the Boy Scouts of America

Chapter 11 Bankruptcy Proceedings” from the Verus LLC website, available at

https://verusllc.com/verus-llc-to-provide-expert-related-services-in-the-proof-of-claim-process-

in-the-boy-scouts-of-america-chapter-11-bankruptcy-proceedings/ (last accessed January 14,

2021).

         4.     Attached as Exhibit 3 is a true and correct copy of a page titled “Boy Scouts of

America Litigation Support Services” from the Verus LLC website, available at

https://verusllc.com/boys-scouts-of-america-litigation-support-services/ (last accessed January

14, 2021).

         5.     Attached as Exhibit 4 is a true and correct copy of a page titled “Mass Tort” from

the Consumer Attorney Marketing Group (CAMG) website, available at

https://www.camginc.com/legal-areas/mass-tort/ (last accessed January 14, 2021).

         6.     Attached as Exhibit 5 is a true and correct copy of a page titled “Sex Abuse”

from the Consumer Attorney Marketing Group (CAMG) website, available at

https://www.camginc.com/legal-areas/sex-abuse/ (last accessed January 14, 2021).

         7.     Attached as Exhibit 6 is a true and correct copy of the homepage from Archer

Systems, LLC website, available at https://www.archersystems.com/ (last accessed January 14,

2021).

         8.     Attached as Exhibit 7 is a true and correct copy of the page for Anne Andrews

from website for the State Bar of California, available at

http://members.calbar.ca.gov/fal/Licensee/Detail/103280 (last accessed January 14, 2021).




                                                 2
             Case 20-10343-LSS        Doc 1975-1      Filed 01/22/21     Page 3 of 97




       9.      Attached as Exhibit 8 is a true and correct copy of an article titled “Inside the

Mass-Tort Machine That Powers Thousands of Roundup Lawsuits” by Sara Randazzo and Jacob

Bunge, published by the Wall Street Journal on November 25, 2019, available at

https://www.wsj.com/articles/inside-the-mass-tort-machine-that-powers-thousands-of-roundup-

lawsuits-11574700480 (last accessed January 18, 2021).

       10.     Attached as Exhibit 9 is a true and correct copy of a UCC financing statement

reflecting a financing arrangement between secured party Catalur Special Opportunities Fund I,

LP and Andrews & Thornton, filed on October 6, 2020.

       11.     Attached as Exhibit 10 is a true and correct copy of a press release titled “Legal-

Bay Lawsuit Funding Announces Focus on Assisting Victims of Boy Scout Sexual Abuse Case,”

dated June 29, 2020, available at https://www.prnewswire.com/news-releases/legal-bay-lawsuit-

funding-announces-focus-on-assisting-victims-of-boy-scout-sexual-abuse-cases-301084514.html

(last accessed January 18, 2021).

       12.     Attached as Exhibit 11 is a true and correct copy of the “FAQs” page from the

Legal-Bay LLC website, available at https://lawsuitssettlementfunding.com/faq.php#

1487467133208-44e2f546-70ff (last accessed January 18, 2021).

       13.     Attached as Exhibit 12 is a true and correct copy of an article titled “How the

Finance Industry Is Trying to Cash In on #MeToo” by Matthew Goldstein and Jessica Silver-

Greenberg, published by the New York Times on January 28, 2020, available at

https://www.nytimes.com/2018/01/28/business/metoo-finance-lawsuits-harassment.html (last

accessed January 18, 2021).

       14.     Attached as Exhibit 13 is a true and correct copy of an article titled “Ex-broker

Sentenced to Prison for Fraud” by Greg S. Saitz, published by NJ.com on April 2, 2019,




                                                 3
              Case 20-10343-LSS         Doc 1975-1      Filed 01/22/21     Page 4 of 97




available at https://www.nj.com/business/2008/07/exbroker_sentenced_to_prison_f.html (last

accessed January 18, 2021).

        15.       Attached as Exhibit 14 is a true and correct copy of a press release titled “‘Boy

Scout Lives Matter,’ Says Legal-Bay Lawsuit Funding, as they Near 100K Sex Abuse Claims

Filed Via Bankruptcy Process,” dated November 24, 2020, available at

http://www.prnewswire.com/news-releases/boy-scout-lives-matter-says-legal-bay-lawsuit-

funding-as-they-near-100k-sex-abuse-claims-filed-via-bankruptcy-process-301179510.html (last

accessed January 18, 2021).

        16.       Attached as Exhibit 15 is a copy of an unofficial Filing Data Report from the

New York State Department of State Division of Corporations UCC Home Page, showing a

record of a Financing Statement reflecting a financing arrangement between secured party

Catalur Special Opportunities Fund I, LP and Slater Slater Schulman LLP, filed on October 7,

2020.

        17.       Attached as Exhibit 16 is a true and correct copy of a Securities and Exchange

Commission Form D Notice of Exempt Offering of Securities for Catalur Special Opportunities

Fund I, LP, reflecting its relationship with Catalur Capital Management, LP, available at

https://www.sec.gov/Archives/edgar/data/1829275/000182927520000001/xslFormDX01/primar

y_doc.xml (last accessed January 18, 2021)

        18.       Two advertisements from two different plaintiffs’ firms regarding the Boy Scouts

bankruptcy appear to be the same video, except for the text and phone number listed at the

bottom of the ad:

              •   “Napoli Shkolnik PLLC TV Commercial, 'Boy Scouts Sex Abuse Legal
                  Helpline,” available at https://www.ispot.tv/ad/nsDk/napoli-shkolnik-pllc-boy-
                  scouts-sex-abuse-legal-helpline (last accessed January 14, 2021)




                                                   4
           Case 20-10343-LSS         Doc 1975-1      Filed 01/22/21    Page 5 of 97




           •   “Babin Law TV Commercial, ‘Boy Scouts Sex Abuse Legal Helpline,’” available
               at https://www.ispot.tv/ad/nvPI/babin-law-boy-scouts-sex-abuse-legal-helpline
               (last accessed January 14, 2021).

For example, voiceover in both of these videos tell viewers “A VICTIM’S COMPENSATION

FUND IS BEING SETUP [sic] THAT MAY BE WORTH OVER 1.5 BILLION DOLLARS”

and include the same graphic with this text displayed:




       A third ad, at the end of an interview-style infomercial, includes many of the same

background images and follows much of the same script:

           •   “Marc J. Bern & Partners TV Commercial, ‘Boy Scouts Sexual Abuse,’”
               available at https://www.ispot.tv/ad/nvQv/marc-j-bern-and-partners-boy-scouts-
               sexual-abuse (last accessed January 14, 2021).

       For example, voiceover in all three advertisements tells viewers that “YOU MAY BE

ENTITLED TO COMPENSATION, NO MATTER HOW LONG AGO THE ABUSE

HAPPENED” and include the same graphic with this text displayed:




                                                5
             Case 20-10343-LSS       Doc 1975-1    Filed 01/22/21    Page 6 of 97




       19.       A video posted the Vimeo page for Consumer Attorney Marketing Group

(CAMG) includes very similar images, text and script to the Napoli, Babin, and Marc J. Bern

advertisements:

             •   CAMG Inc., “Boy Scouts Sex Abuse VO 6-8-2020 30s,” available at
                 https://vimeo.com/428614455 (last accessed January 14, 2021).

For example, the CAMG video includes the same voiceover script as the Napoli and Babin

advertisements telling viewers that “A VICTIM’S COMPENSATION FUND IS BEING SETUP




                                               6
            Case 20-10343-LSS      Doc 1975-1     Filed 01/22/21    Page 7 of 97




[sic] THAT MAY BE WORTH OVER 1.5 BILLION DOLLARS” with similar text and the

same background image displayed on the screen:




The CAMG video also includes the same voiceover script as the Napoli, Babin, and Marc J. Bern

advertisements telling viewers “YOU MAY BE ENTITLED TO COMPENSATION, NO

MATTER HOW LONG AGO THE ABUSE HAPPENED” with similar text and the same

background image displayed on the screen:




       I declare under pain and penalty of perjury of the laws of the United States that the

foregoing is true and correct.


                                             7
          Case 20-10343-LSS   Doc 1975-1    Filed 01/22/21    Page 8 of 97




Dated: January 22, 2021                   Respectfully Submitted,



                                          By: /s/ Andrew Kirschenbaum

                                              ANDREW KIRSCHENBAUM




                                      8
Case 20-10343-LSS   Doc 1975-1   Filed 01/22/21   Page 9 of 97




         EXHIBIT 1
Boy Scouts Claim Form Notice | Junell & Associates                                                      1 of 6
                             Case 20-10343-LSS            Doc 1975-1   Filed 01/22/21   Page 10 of 97




http://www.junell-law.com/boy-scout-sexual-abuse/claim-form-notice/
Boy Scouts Claim Form Notice | Junell & Associates                                                      2 of 6
                             Case 20-10343-LSS            Doc 1975-1   Filed 01/22/21   Page 11 of 97




http://www.junell-law.com/boy-scout-sexual-abuse/claim-form-notice/
Boy Scouts Claim Form Notice | Junell & Associates                                                      3 of 6
                             Case 20-10343-LSS            Doc 1975-1   Filed 01/22/21   Page 12 of 97




http://www.junell-law.com/boy-scout-sexual-abuse/claim-form-notice/
Boy Scouts Claim Form Notice | Junell & Associates                                                      4 of 6
                             Case 20-10343-LSS            Doc 1975-1   Filed 01/22/21   Page 13 of 97




http://www.junell-law.com/boy-scout-sexual-abuse/claim-form-notice/
Boy Scouts Claim Form Notice | Junell & Associates                                                      5 of 6
                             Case 20-10343-LSS            Doc 1975-1   Filed 01/22/21   Page 14 of 97




http://www.junell-law.com/boy-scout-sexual-abuse/claim-form-notice/
Boy Scouts Claim Form Notice | Junell & Associates                                                      6 of 6
                             Case 20-10343-LSS            Doc 1975-1   Filed 01/22/21   Page 15 of 97




http://www.junell-law.com/boy-scout-sexual-abuse/claim-form-notice/
Case 20-10343-LSS   Doc 1975-1   Filed 01/22/21   Page 16 of 97




          EXHIBIT 2
Verus LLC to Provide Expert Related Services in the Proof of Claim Pro...                                                                         1 of 6
                               Case 20-10343-LSS             Doc 1975-1         Filed 01/22/21        Page 17 of 97




https://verusllc.com/verus-llc-to-provide-expert-related-services-in-the-proof-of-claim-process-in-the-boy-scouts-of-america-chapter-11-bankruptcy-...
Verus LLC to Provide Expert Related Services in the Proof of Claim Pro...                                                                         2 of 6
                               Case 20-10343-LSS             Doc 1975-1         Filed 01/22/21        Page 18 of 97




https://verusllc.com/verus-llc-to-provide-expert-related-services-in-the-proof-of-claim-process-in-the-boy-scouts-of-america-chapter-11-bankruptcy-...
Verus LLC to Provide Expert Related Services in the Proof of Claim Pro...                                                                         3 of 6
                               Case 20-10343-LSS             Doc 1975-1         Filed 01/22/21        Page 19 of 97




https://verusllc.com/verus-llc-to-provide-expert-related-services-in-the-proof-of-claim-process-in-the-boy-scouts-of-america-chapter-11-bankruptcy-...
Verus LLC to Provide Expert Related Services in the Proof of Claim Pro...                                                                         4 of 6
                               Case 20-10343-LSS             Doc 1975-1         Filed 01/22/21        Page 20 of 97




https://verusllc.com/verus-llc-to-provide-expert-related-services-in-the-proof-of-claim-process-in-the-boy-scouts-of-america-chapter-11-bankruptcy-...
Verus LLC to Provide Expert Related Services in the Proof of Claim Pro...                                                                         5 of 6
                               Case 20-10343-LSS             Doc 1975-1         Filed 01/22/21        Page 21 of 97




https://verusllc.com/verus-llc-to-provide-expert-related-services-in-the-proof-of-claim-process-in-the-boy-scouts-of-america-chapter-11-bankruptcy-...
Verus LLC to Provide Expert Related Services in the Proof of Claim Pro...                                                                         6 of 6
                               Case 20-10343-LSS             Doc 1975-1         Filed 01/22/21          Page 22 of 97
                                                                            ∗ Email




                                                                               By submitting this form, you are consenting to receive
                                                                               marketing emails from: Verus LLC, 3967 Princeton
                                                                               Pike, Princeton, NJ, 08540, US,
                                                                               http://www.verusllc.com. You can revoke your consent
                                                                               to receive emails at any time by using the
                                                                               SafeUnsubscribe® link, found at the bottom of every
                                                                               email. Emails are serviced by Constant Contact.




                                                                                                   Subscribe




https://verusllc.com/verus-llc-to-provide-expert-related-services-in-the-proof-of-claim-process-in-the-boy-scouts-of-america-chapter-11-bankruptcy-...
Case 20-10343-LSS   Doc 1975-1   Filed 01/22/21   Page 23 of 97




          EXHIBIT 3
Boys Scouts of America Litigation Support Services - Verus LLC                                              1 of 5
                               Case 20-10343-LSS              Doc 1975-1   Filed 01/22/21   Page 24 of 97




https://verusllc.com/boys-scouts-of-america-litigation-support-services/
Boys Scouts of America Litigation Support Services - Verus LLC                                              2 of 5
                               Case 20-10343-LSS              Doc 1975-1   Filed 01/22/21   Page 25 of 97




https://verusllc.com/boys-scouts-of-america-litigation-support-services/
Boys Scouts of America Litigation Support Services - Verus LLC                                              3 of 5
                               Case 20-10343-LSS              Doc 1975-1   Filed 01/22/21   Page 26 of 97




https://verusllc.com/boys-scouts-of-america-litigation-support-services/
Boys Scouts of America Litigation Support Services - Verus LLC                                                                       4 of 5
                               Case 20-10343-LSS              Doc 1975-1     Filed 01/22/21          Page 27 of 97




                                                                           ∗ Email




                                                                            By submitting this form, you are consenting to receive
                                                                            marketing emails from: Verus LLC, 3967 Princeton
                                                                            Pike, Princeton, NJ, 08540, US,
                                                                            http://www.verusllc.com. You can revoke your consent
                                                                            to receive emails at any time by using the
                                                                            SafeUnsubscribe® link, found at the bottom of every
                                                                            email. Emails are serviced by Constant Contact.




https://verusllc.com/boys-scouts-of-america-litigation-support-services/
Boys Scouts of America Litigation Support Services - Verus LLC                                              5 of 5
                               Case 20-10343-LSS              Doc 1975-1   Filed 01/22/21   Page 28 of 97


                                                                                        Subscribe




https://verusllc.com/boys-scouts-of-america-litigation-support-services/
Case 20-10343-LSS   Doc 1975-1   Filed 01/22/21   Page 29 of 97




          EXHIBIT 4
Mass Tort                                                                                      1 of 4
                             Case 20-10343-LSS   Doc 1975-1   Filed 01/22/21   Page 30 of 97




https://www.camginc.com/legal-areas/mass-tort/
Mass Tort                                                                                      2 of 4
                             Case 20-10343-LSS   Doc 1975-1   Filed 01/22/21   Page 31 of 97




https://www.camginc.com/legal-areas/mass-tort/
Mass Tort                                                                                      3 of 4
                             Case 20-10343-LSS   Doc 1975-1   Filed 01/22/21   Page 32 of 97




https://www.camginc.com/legal-areas/mass-tort/
Mass Tort                                                                                        4 of 4
                             Case 20-10343-LSS   Doc 1975-1     Filed 01/22/21   Page 33 of 97




                                                        Close




https://www.camginc.com/legal-areas/mass-tort/
Case 20-10343-LSS   Doc 1975-1   Filed 01/22/21   Page 34 of 97




          EXHIBIT 5
Sex Abuse                                                                                      1 of 9
                             Case 20-10343-LSS   Doc 1975-1   Filed 01/22/21   Page 35 of 97




https://www.camginc.com/legal-areas/sex-abuse/
Sex Abuse                                                                                      2 of 9
                             Case 20-10343-LSS   Doc 1975-1   Filed 01/22/21   Page 36 of 97




https://www.camginc.com/legal-areas/sex-abuse/
Sex Abuse                                                                                      3 of 9
                             Case 20-10343-LSS   Doc 1975-1   Filed 01/22/21   Page 37 of 97




https://www.camginc.com/legal-areas/sex-abuse/
Sex Abuse                                                                                      4 of 9
                             Case 20-10343-LSS   Doc 1975-1   Filed 01/22/21   Page 38 of 97




https://www.camginc.com/legal-areas/sex-abuse/
Sex Abuse                                                                                      5 of 9
                             Case 20-10343-LSS   Doc 1975-1   Filed 01/22/21   Page 39 of 97




https://www.camginc.com/legal-areas/sex-abuse/
Sex Abuse                                                                                      6 of 9
                             Case 20-10343-LSS   Doc 1975-1   Filed 01/22/21   Page 40 of 97




https://www.camginc.com/legal-areas/sex-abuse/
Sex Abuse                                                                                       7 of 9
                              Case 20-10343-LSS   Doc 1975-1   Filed 01/22/21   Page 41 of 97




            Request Samples




https://www.camginc.com/legal-areas/sex-abuse/
Sex Abuse                                                                                      8 of 9
                             Case 20-10343-LSS   Doc 1975-1   Filed 01/22/21   Page 42 of 97




https://www.camginc.com/legal-areas/sex-abuse/
Sex Abuse                                                                                        9 of 9
                             Case 20-10343-LSS   Doc 1975-1     Filed 01/22/21   Page 43 of 97




                                                        Close




https://www.camginc.com/legal-areas/sex-abuse/
Case 20-10343-LSS   Doc 1975-1   Filed 01/22/21   Page 44 of 97




          EXHIBIT 6
Nationwide Settlement Administration | ARCHER                                                 1 of 4
                            Case 20-10343-LSS   Doc 1975-1   Filed 01/22/21   Page 45 of 97




https://www.archersystems.com/
Nationwide Settlement Administration | ARCHER                                                 2 of 4
                            Case 20-10343-LSS   Doc 1975-1   Filed 01/22/21   Page 46 of 97




https://www.archersystems.com/
Nationwide Settlement Administration | ARCHER                                                 3 of 4
                            Case 20-10343-LSS   Doc 1975-1   Filed 01/22/21   Page 47 of 97




https://www.archersystems.com/
Nationwide Settlement Administration | ARCHER                                                 4 of 4
                            Case 20-10343-LSS   Doc 1975-1   Filed 01/22/21   Page 48 of 97




https://www.archersystems.com/
Case 20-10343-LSS   Doc 1975-1   Filed 01/22/21   Page 49 of 97




          EXHIBIT 7
Anne Andrews #103280 - Attorney Licensee Search                                                         1 of 1
                              Case 20-10343-LSS           Doc 1975-1   Filed 01/22/21   Page 50 of 97




http://members.calbar.ca.gov/fal/Licensee/Detail/103280
Case 20-10343-LSS   Doc 1975-1   Filed 01/22/21   Page 51 of 97




          EXHIBIT 8
Inside the Mass-Tort Machine That Powers Thousands of Roundup Laws...                                             1 of 11
                             Case 20-10343-LSS            Doc 1975-1       Filed 01/22/21       Page 52 of 97




https://www.wsj.com/articles/inside-the-mass-tort-machine-that-powers-thousands-of-roundup-lawsuits-11574700480
Inside the Mass-Tort Machine That Powers Thousands of Roundup Laws...                                             2 of 11
                             Case 20-10343-LSS            Doc 1975-1       Filed 01/22/21       Page 53 of 97




https://www.wsj.com/articles/inside-the-mass-tort-machine-that-powers-thousands-of-roundup-lawsuits-11574700480
Inside the Mass-Tort Machine That Powers Thousands of Roundup Laws...                                             3 of 11
                             Case 20-10343-LSS            Doc 1975-1       Filed 01/22/21       Page 54 of 97




https://www.wsj.com/articles/inside-the-mass-tort-machine-that-powers-thousands-of-roundup-lawsuits-11574700480
Inside the Mass-Tort Machine That Powers Thousands of Roundup Laws...                                             4 of 11
                             Case 20-10343-LSS            Doc 1975-1       Filed 01/22/21       Page 55 of 97




https://www.wsj.com/articles/inside-the-mass-tort-machine-that-powers-thousands-of-roundup-lawsuits-11574700480
Inside the Mass-Tort Machine That Powers Thousands of Roundup Laws...                                             5 of 11
                             Case 20-10343-LSS            Doc 1975-1       Filed 01/22/21       Page 56 of 97




https://www.wsj.com/articles/inside-the-mass-tort-machine-that-powers-thousands-of-roundup-lawsuits-11574700480
Inside the Mass-Tort Machine That Powers Thousands of Roundup Laws...                                             6 of 11
                             Case 20-10343-LSS            Doc 1975-1       Filed 01/22/21       Page 57 of 97




https://www.wsj.com/articles/inside-the-mass-tort-machine-that-powers-thousands-of-roundup-lawsuits-11574700480
Inside the Mass-Tort Machine That Powers Thousands of Roundup Laws...                                             7 of 11
                             Case 20-10343-LSS            Doc 1975-1       Filed 01/22/21       Page 58 of 97




https://www.wsj.com/articles/inside-the-mass-tort-machine-that-powers-thousands-of-roundup-lawsuits-11574700480
Inside the Mass-Tort Machine That Powers Thousands of Roundup Laws...                                             8 of 11
                             Case 20-10343-LSS            Doc 1975-1       Filed 01/22/21       Page 59 of 97




https://www.wsj.com/articles/inside-the-mass-tort-machine-that-powers-thousands-of-roundup-lawsuits-11574700480
Inside the Mass-Tort Machine That Powers Thousands of Roundup Laws...                                             9 of 11
                             Case 20-10343-LSS            Doc 1975-1       Filed 01/22/21       Page 60 of 97




https://www.wsj.com/articles/inside-the-mass-tort-machine-that-powers-thousands-of-roundup-lawsuits-11574700480
Inside the Mass-Tort Machine That Powers Thousands of Roundup Laws...                                             10 of 11
                             Case 20-10343-LSS            Doc 1975-1       Filed 01/22/21       Page 61 of 97




https://www.wsj.com/articles/inside-the-mass-tort-machine-that-powers-thousands-of-roundup-lawsuits-11574700480
Inside the Mass-Tort Machine That Powers Thousands of Roundup Laws...                                             11 of 11
                             Case 20-10343-LSS            Doc 1975-1       Filed 01/22/21       Page 62 of 97




https://www.wsj.com/articles/inside-the-mass-tort-machine-that-powers-thousands-of-roundup-lawsuits-11574700480
Case 20-10343-LSS   Doc 1975-1   Filed 01/22/21   Page 63 of 97




          EXHIBIT 9
Case 20-10343-LSS   Doc 1975-1   Filed 01/22/21   Page 64 of 97

                                                             For Office Use Only

                                                              -FILED-
                                                      File #: U200026820625
                                                      Date Filed: 10/6/2020
Case 20-10343-LSS   Doc 1975-1   Filed 01/22/21   Page 65 of 97
Case 20-10343-LSS   Doc 1975-1   Filed 01/22/21   Page 66 of 97
Case 20-10343-LSS   Doc 1975-1   Filed 01/22/21   Page 67 of 97
Case 20-10343-LSS   Doc 1975-1   Filed 01/22/21   Page 68 of 97
Case 20-10343-LSS   Doc 1975-1   Filed 01/22/21   Page 69 of 97




        EXHIBIT 10
Legal-Bay Lawsuit Funding Announces Focus on Assisting Victims of B...                                                                     1 of 2
                             Case 20-10343-LSS            Doc 1975-1        Filed 01/22/21       Page 70 of 97




https://www.prnewswire.com/news-releases/legal-bay-lawsuit-funding-announces-focus-on-assisting-victims-of-boy-scout-sexual-abuse-cases-3010...
Legal-Bay Lawsuit Funding Announces Focus on Assisting Victims of B...                                                                     2 of 2
                               Case 20-10343-LSS          Doc 1975-1        Filed 01/22/21       Page 71 of 97




       Contact:   Chris Janish, CEO
                  Email: info@Legal-Bay.com
                  Ph.: 877.571.0405




https://www.prnewswire.com/news-releases/legal-bay-lawsuit-funding-announces-focus-on-assisting-victims-of-boy-scout-sexual-abuse-cases-3010...
Case 20-10343-LSS   Doc 1975-1   Filed 01/22/21   Page 72 of 97




        EXHIBIT 11
FAQ - Cash Advance on Pending Lawsuit & Pre Settlement Loans                                                  1 of 3
                            Case 20-10343-LSS            Doc 1975-1          Filed 01/22/21   Page 73 of 97




                                                                 Excellent

                                                               Based on 121 reviews




https://lawsuitssettlementfunding.com/faq.php#1487467133208-44e2f546-70ff
FAQ - Cash Advance on Pending Lawsuit & Pre Settlement Loans                                                 2 of 3
                            Case 20-10343-LSS            Doc 1975-1         Filed 01/22/21   Page 74 of 97




https://lawsuitssettlementfunding.com/faq.php#1487467133208-44e2f546-70ff
FAQ - Cash Advance on Pending Lawsuit & Pre Settlement Loans                                                 3 of 3
                            Case 20-10343-LSS            Doc 1975-1         Filed 01/22/21   Page 75 of 97




                              Excellent

                            Based on 121 reviews




https://lawsuitssettlementfunding.com/faq.php#1487467133208-44e2f546-70ff
Case 20-10343-LSS   Doc 1975-1   Filed 01/22/21   Page 76 of 97




        EXHIBIT 12
How the Finance Industry Is Trying to Cash In on #MeToo - The New Yo...                                    1 of 4
                             Case 20-10343-LSS            Doc 1975-1      Filed 01/22/21   Page 77 of 97




https://www.nytimes.com/2018/01/28/business/metoo-finance-lawsuits-harassment.html
How the Finance Industry Is Trying to Cash In on #MeToo - The New Yo...                                    2 of 4
                             Case 20-10343-LSS            Doc 1975-1      Filed 01/22/21   Page 78 of 97




https://www.nytimes.com/2018/01/28/business/metoo-finance-lawsuits-harassment.html
How the Finance Industry Is Trying to Cash In on #MeToo - The New Yo...                                    3 of 4
                             Case 20-10343-LSS            Doc 1975-1      Filed 01/22/21   Page 79 of 97




https://www.nytimes.com/2018/01/28/business/metoo-finance-lawsuits-harassment.html
How the Finance Industry Is Trying to Cash In on #MeToo - The New Yo...                                    4 of 4
                             Case 20-10343-LSS            Doc 1975-1      Filed 01/22/21   Page 80 of 97




https://www.nytimes.com/2018/01/28/business/metoo-finance-lawsuits-harassment.html
Case 20-10343-LSS   Doc 1975-1   Filed 01/22/21   Page 81 of 97




        EXHIBIT 13
Ex-broker sentenced to prison for fraud - nj.com                                                           1 of 3
                               Case 20-10343-LSS         Doc 1975-1       Filed 01/22/21   Page 82 of 97




https://www.nj.com/business/2008/07/exbroker_sentenced_to_prison_f.html
Ex-broker sentenced to prison for fraud - nj.com                                                           2 of 3
                               Case 20-10343-LSS         Doc 1975-1       Filed 01/22/21   Page 83 of 97




          Around the web
https://www.nj.com/business/2008/07/exbroker_sentenced_to_prison_f.html
Ex-broker sentenced to prison for fraud - nj.com                                                           3 of 3
                               Case 20-10343-LSS         Doc 1975-1       Filed 01/22/21   Page 84 of 97




https://www.nj.com/business/2008/07/exbroker_sentenced_to_prison_f.html
Case 20-10343-LSS   Doc 1975-1   Filed 01/22/21   Page 85 of 97




       EXHIBIT 14
"Boy Scout Lives Matter," Says Legal-Bay Lawsuit Funding, as they Nea...                                                                     1 of 3
                              Case 20-10343-LSS            Doc 1975-1        Filed 01/22/21        Page 86 of 97




https://www.prnewswire.com/news-releases/boy-scout-lives-matter-says-legal-bay-lawsuit-funding-as-they-near-100k-sex-abuse-claims-filed-via-ba...
"Boy Scout Lives Matter," Says Legal-Bay Lawsuit Funding, as they Nea...                                                                     2 of 3
                              Case 20-10343-LSS            Doc 1975-1        Filed 01/22/21        Page 87 of 97




https://www.prnewswire.com/news-releases/boy-scout-lives-matter-says-legal-bay-lawsuit-funding-as-they-near-100k-sex-abuse-claims-filed-via-ba...
"Boy Scout Lives Matter," Says Legal-Bay Lawsuit Funding, as they Nea...                                                                     3 of 3
                              Case 20-10343-LSS            Doc 1975-1        Filed 01/22/21        Page 88 of 97




       Contact:   Chris Janish, CEO
                  Email: info@Legal-Bay.com
                  Ph.: 877.571.0405
                  Website: www.Legal-Bay.com




https://www.prnewswire.com/news-releases/boy-scout-lives-matter-says-legal-bay-lawsuit-funding-as-they-near-100k-sex-abuse-claims-filed-via-ba...
Case 20-10343-LSS   Doc 1975-1   Filed 01/22/21   Page 89 of 97




       EXHIBIT 15
1/9/2021                        Case 20-10343-LSS          Doc 1975-1      Filed
                                                                Filing Number      01/22/21
                                                                              and Date Search    Page 90 of 97

                                              New York State Department of State
                                                 Uniform Commercial Code
                                                              Filing Data Report
                     Please note that this record report has been generated by an independent searcher, using the
                     Department of State's Uniform Commercial Code On-Line Database. This report lists filing records
                     on file as of January 04, 2021, 11:59 PM. However, the information contained in this report is NOT an
                     official record of the Department of State and may contain filings filed after this date.


                         SLATER SLATER SCHULMAN
     1.   Debtors:                                                 445 BROAD HOLLOW ROAD, STE 419, MELVILLE, NY 11747, USA
                         LLP
          Secured        CATALUR SPECIAL                           ONE GRAND CENTRAL PLACE, 60 EAST 42ND STREET, SUITE
          Party Names:   OPPORTUNITIES FUND I, LP                             2107, NEW YORK, NY 10165, USA

                     File no.               File Date              Lapse Date            Filing Type              Pages      Image
              202010070392375              10/07/2020              10/07/2025        Financing Statement            3        NA *




                                                                        Back



                                               * Images marked NA are not available on this webpage.
                     [ Division of Corporations, State Records and UCC Home Page ] [ NYS Department of State Home Page ]




https://appext20.dos.ny.gov/pls/ucc_public/web_search.main_frame                                                                     1/1
Case 20-10343-LSS   Doc 1975-1   Filed 01/22/21   Page 91 of 97




       EXHIBIT 16
SEC FORM D                                                                                                                                 1 of 6
                              Case 20-10343-LSS            Doc 1975-1         Filed 01/22/21     Page 92 of 97


            The Securities and Exchange Commission has not necessarily reviewed the information in this filing and
                                       has not determined if it is accurate and complete.
                          The reader should not assume that the information is accurate and complete.

                           UNITED STATES SECURITIES AND EXCHANGE COMMISSION                                       OMB APPROVAL
                                                      Washington, D.C. 20549                                   OMB Number:    3235-0076
                                                             FORM D                                            Estimated average burden
                                                                                                               hours per
                                                                                                                                    4.00
                                                                                                               response:
                                        Notice of Exempt Offering of Securities


         1. Issuer's Identity

                                                     Previous
         CIK (Filer ID Number)                                    X None                     Entity Type
                                                     Names
         0001829275                                                                             Corporation
         Name of Issuer                                                                       X Limited Partnership
         Catalur Special Opportunities Fund I, LP
                                                                                                Limited Liability Company
         Jurisdiction of
         Incorporation/Organization                                                             General Partnership
         DELAWARE                                                                               Business Trust
         Year of Incorporation/Organization
                                                                                                Other (Specify)
            Over Five Years Ago
          X Within Last Five Years (Specify Year) 2020
            Yet to Be Formed

         2. Principal Place of Business and Contact Information

         Name of Issuer
         Catalur Special Opportunities Fund I, LP
         Street Address 1                                          Street Address 2
         One Grand Central Place                                   60 East 42nd Street, Suite 2107
         City                          State/Province/Country      ZIP/PostalCode                Phone Number of Issuer
         New York                      NEW YORK                    10165                         732-546-0353

         3. Related Persons

         Last Name                              First Name                           Middle Name
         Catalur GP, LLC                        n/a
         Street Address 1                       Street Address 2
         One Grand Central Place                60 East 42nd Street, Suite 2107
         City                                   State/Province/Country               ZIP/PostalCode
         New York                               NEW YORK                             10165
         Relationship:      Executive Officer   Director X Promoter

         Clarification of Response (if Necessary):

         General Partner

         Last Name                              First Name                           Middle Name


https://www.sec.gov/Archives/edgar/data/1829275/000182927520000001/xslFormDX01/primary_doc.xml
SEC FORM D                                                                                                     2 of 6
                              Case 20-10343-LSS          Doc 1975-1         Filed 01/22/21     Page 93 of 97

         Catalur Capital Management, LP       n/a
         Street Address 1                     Street Address 2
         One Grand Central Place              60 East 42nd Street, Suite 2107
         City                                 State/Province/Country                ZIP/PostalCode
         New York                             NEW YORK                              10165
         Relationship: X Executive Officer    Director    Promoter

         Clarification of Response (if Necessary):

         Investment Manager

         Last Name                            First Name                            Middle Name
         Tiomkin                              David
         Street Address 1                     Street Address 2
         One Grand Central Place              60 East 42nd Street, Suite 2107
         City                                 State/Province/Country                ZIP/PostalCode
         New York                             NEW YORK                              10165
         Relationship: X Executive Officer    Director    Promoter

         Clarification of Response (if Necessary):


         Last Name                            First Name                            Middle Name
         Filipov                              Sergei
         Street Address 1                     Street Address 2
         One Grand Central Place              60 East 42nd Street, Suite 2107
         City                                 State/Province/Country                ZIP/PostalCode
         New York                             NEW YORK                              10165
         Relationship: X Executive Officer    Director    Promoter

         Clarification of Response (if Necessary):


         Last Name                            First Name                            Middle Name
         McCaw                                Brennan
         Street Address 1                     Street Address 2
         One Grand Central Place              60 East 42nd Street, Suite 2107
         City                                 State/Province/Country                ZIP/PostalCode
         New York                             NEW YORK                              10165
         Relationship: X Executive Officer    Director    Promoter

         Clarification of Response (if Necessary):


         4. Industry Group

            Agriculture                                  Health Care                   Retailing
            Banking & Financial Services                   Biotechnology
                                                                                       Restaurants
               Commercial Banking                          Health Insurance            Technology
               Insurance
                                                           Hospitals & Physicians         Computers
               Investing
               Investment Banking                          Pharmaceuticals                Telecommunications



https://www.sec.gov/Archives/edgar/data/1829275/000182927520000001/xslFormDX01/primary_doc.xml
SEC FORM D                                                                                                             3 of 6
                               Case 20-10343-LSS         Doc 1975-1          Filed 01/22/21      Page 94 of 97

             X Pooled Investment Fund                      Other Health Care               Other Technology
                X Hedge Fund                                                            Travel
                                                        Manufacturing
                   Private Equity Fund
                                                        Real Estate                        Airlines & Airports
                   Venture Capital Fund
                                                           Commercial                      Lodging & Conventions
                   Other Investment Fund
                                                           Construction                    Tourism & Travel Services
               Is the issuer registered as
               an investment company under                 REITS & Finance
               the Investment Company                                                      Other Travel
               Act of 1940?                                Residential                  Other
                   Yes                 X No
                                                           Other Real Estate
               Other Banking & Financial Services

            Business Services
            Energy
               Coal Mining

               Electric Utilities

               Energy Conservation

               Environmental Services

               Oil & Gas

               Other Energy


         5. Issuer Size

         Revenue Range                 OR              Aggregate Net Asset Value Range
           No Revenues                                   No Aggregate Net Asset Value
           $1 - $1,000,000                               $1 - $5,000,000
           $1,000,001 -
                                                         $5,000,001 - $25,000,000
           $5,000,000
           $5,000,001 -
                                                         $25,000,001 - $50,000,000
           $25,000,000
           $25,000,001 -
                                                         $50,000,001 - $100,000,000
           $100,000,000
           Over $100,000,000                             Over $100,000,000
           Decline to Disclose                         X Decline to Disclose
           Not Applicable                                Not Applicable

         6. Federal Exemption(s) and Exclusion(s) Claimed (select all that apply)

             Rule 504(b)(1) (not (i), (ii) or (iii))     X Investment Company Act Section 3(c)
             Rule 504 (b)(1)(i)                            Section 3(c)(1)          Section 3(c)(9)
             Rule 504 (b)(1)(ii)
                                                           Section 3(c)(2)          Section 3(c)(10)
             Rule 504 (b)(1)(iii)
          X Rule 506(b)                                    Section 3(c)(3)          Section 3(c)(11)

             Rule 506(c)                                   Section 3(c)(4)          Section 3(c)(12)



https://www.sec.gov/Archives/edgar/data/1829275/000182927520000001/xslFormDX01/primary_doc.xml
SEC FORM D                                                                                                                            4 of 6
                              Case 20-10343-LSS             Doc 1975-1          Filed 01/22/21      Page 95 of 97

                                                              Section 3(c)(5)           Section 3(c)(13)

             Securities Act Section 4(a)(5)                   Section 3(c)(6)           Section 3(c)(14)

                                                            X Section 3(c)(7)

         7. Type of Filing

         X New Notice Date of First Sale 2020-10-01           First Sale Yet to Occur
            Amendment

         8. Duration of Offering

         Does the Issuer intend this offering to last more than one year? X Yes          No

         9. Type(s) of Securities Offered (select all that apply)

           Equity                                                           X Pooled Investment Fund Interests
           Debt                                                               Tenant-in-Common Securities
           Option, Warrant or Other Right to Acquire Another
                                                                              Mineral Property Securities
           Security
           Security to be Acquired Upon Exercise of Option, Warrant
                                                                              Other (describe)
           or Other Right to Acquire Security

         10. Business Combination Transaction

         Is this offering being made in connection with a business combination transaction,
                                                                                                     Yes X No
         such as a merger, acquisition or exchange offer?

         Clarification of Response (if Necessary):

         11. Minimum Investment

         Minimum investment accepted from any outside investor $75,000 USD

         12. Sales Compensation

         Recipient                                                  Recipient CRD Number X None
                                                                    (Associated) Broker or Dealer CRD
          (Associated) Broker or Dealer X None                                                                  X None
                                                                    Number
         Street Address 1                                           Street Address 2
                                                                                                                         ZIP/Postal
         City                                                       State/Province/Country
                                                                                                                         Code
          State(s) of Solicitation (select all that
          apply)                                          All
                                                                       Foreign/non-US
          Check “All States” or check individual          States
          States

         13. Offering and Sales Amounts

         Total Offering Amount                        USD or X Indefinite
         Total Amount Sold             $12,500,000 USD
         Total Remaining to be Sold                   USD or X Indefinite



https://www.sec.gov/Archives/edgar/data/1829275/000182927520000001/xslFormDX01/primary_doc.xml
SEC FORM D                                                                                                                                    5 of 6
                            Case 20-10343-LSS              Doc 1975-1         Filed 01/22/21        Page 96 of 97
         Clarification of Response (if Necessary):

         14. Investors

            Select if securities in the offering have been or may be sold to persons who do not qualify as
            accredited investors, and enter the number of such non-accredited investors who already have
            invested in the offering.
            Regardless of whether securities in the offering have been or may be sold to persons who do not       4
            qualify as accredited investors, enter the total number of investors who already have invested in the
            offering:

         15. Sales Commissions & Finder's Fees Expenses

         Provide separately the amounts of sales commissions and finders fees expenses, if any. If the amount of an expenditure is
         not known, provide an estimate and check the box next to the amount.

                         Sales Commissions $0 USD          Estimate

                               Finders' Fees $0 USD        Estimate

         Clarification of Response (if Necessary):

         16. Use of Proceeds

         Provide the amount of the gross proceeds of the offering that has been or is proposed to be used for payments to any of
         the persons required to be named as executive officers, directors or promoters in response to Item 3 above. If the amount
         is unknown, provide an estimate and check the box next to the amount.

                                              $0 USD       Estimate

         Clarification of Response (if Necessary):

         Signature and Submission

         Please verify the information you have entered and review the Terms of Submission below before signing and
         clicking SUBMIT below to file this notice.

         Terms of Submission

         In submitting this notice, each issuer named above is:

                Notifying the SEC and/or each State in which this notice is filed of the offering of securities described and
                undertaking to furnish them, upon written request, in the accordance with applicable law, the information furnished
                to offerees.*

                Irrevocably appointing each of the Secretary of the SEC and, the Securities Administrator or other legally
                designated officer of the State in which the issuer maintains its principal place of business and any State in which
                this notice is filed, as its agents for service of process, and agreeing that these persons may accept service on its
                behalf, of any notice, process or pleading, and further agreeing that such service may be made by registered or
                certified mail, in any Federal or state action, administrative proceeding, or arbitration brought against the issuer in
                any place subject to the jurisdiction of the United States, if the action, proceeding or arbitration (a) arises out of
                any activity in connection with the offering of securities that is the subject of this notice, and (b) is founded, directly
                or indirectly, upon the provisions of: (i) the Securities Act of 1933, the Securities Exchange Act of 1934, the Trust
                Indenture Act of 1939, the Investment Company Act of 1940, or the Investment Advisers Act of 1940, or any rule
                or regulation under any of these statutes, or (ii) the laws of the State in which the issuer maintains its principal
                place of business or any State in which this notice is filed.

                Certifying that, if the issuer is claiming a Regulation D exemption for the offering, the issuer is not disqualified from
                relying on Rule 504 or Rule 506 for one of the reasons stated in Rule 504(b)(3) or Rule 506(d).




https://www.sec.gov/Archives/edgar/data/1829275/000182927520000001/xslFormDX01/primary_doc.xml
SEC FORM D                                                                                                                                                                           6 of 6
                                   Case 20-10343-LSS                       Doc 1975-1              Filed 01/22/21               Page 97 of 97
         Each Issuer identified above has read this notice, knows the contents to be true, and has duly caused this notice to be
         signed on its behalf by the undersigned duly authorized person.

         For signature, type in the signer's name or other letters or characters adopted or authorized as the signer's signature.

                                                                                      Name of
                              Issuer                           Signature                                                          Title                                Date
                                                                                       Signer
          Catalur Special Opportunities Fund I, Brennan                           Brennan               COO, CFO and CCO of the Investment
                                                                                                                                                                   2020-10-21
          LP                                    McCaw                             McCaw                 Manager

         Persons who respond to the collection of information contained in this form are not required to
         respond unless the form displays a currently valid OMB number.
         * This undertaking does not affect any limits Section 102(a) of the National Securities Markets Improvement Act of 1996 ("NSMIA") [Pub. L. No. 104-290, 110 Stat. 3416
         (Oct. 11, 1996)] imposes on the ability of States to require information. As a result, if the securities that are the subject of this Form D are "covered securities" for
         purposes of NSMIA, whether in all instances or due to the nature of the offering that is the subject of this Form D, States cannot routinely require offering materials
         under this undertaking or otherwise and can require offering materials only to the extent NSMIA permits them to do so under NSMIA's preservation of their anti-fraud
         authority.




https://www.sec.gov/Archives/edgar/data/1829275/000182927520000001/xslFormDX01/primary_doc.xml
